Citation Nr: 1620630	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  09-39 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for hiatal hernia with reflux esophagitis and gastritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
September 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at an August 2010 Board hearing, and a transcript of this hearing is of record.  

This appeal was previously before the Board in October 2014.  The appeal was remanded for a VA examination.  The requested development was substantially complied with and the Veteran's claim for service connection for bilateral hearing loss is ready for appellate review, however, his claim for service connection for hiatal hernia must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for hiatal hernia with reflux esophagitis and gastritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss was not present during active service, did not manifest within one year of discharge from service, and did not develop as a result of any incident during service.

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice was provided in August 2004 and July 2008 letters. 

With regard to the duty to assist, the claims file includes service treatment records (STRs), private treatment records, and the statements of the Veteran in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Veteran has not undergone a VA examination with respect to his service connection claim for bilateral hearing loss.  Pursuant to the Board's October 2014 remand, the RO scheduled the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss.  However, the Veteran failed to appear for the examination.  When an examination is required to grant the benefit sought, and a claimant fails to report for the examination scheduled in conjunction with an original compensation claim, and does so without good cause, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

The Veteran has not shown good cause for his failure to appear at the scheduled VA examination.  A November 2014 report from the Shreveport VA medical center indicated that the Veteran was sent an examination notification letter, which was not returned, but failed to report to his examination.  A January 2015 letter was sent to the Veteran inquiring as to why he failed to appear.  This letter was not returned as undeliverable.  The RO issued a supplemental statement of the case (SSOC) in February 2015, which referenced the Veteran's failure to report for a VA examination.  The SSOC was returned as undeliverable for the Veteran, but not for his representative.  In response to the February 2015 SSOC an expedited processing waiver indicating that the Veteran did not have any additional evidence to submit, was submitted to the Board.  To date the Veteran has not provided a reason for his failure to appear, or otherwise indicated a willingness to report for an additional examination.  Thus, the Board finds that "good cause" has not been shown and may proceed with adjudicating the Veteran's claim based on the evidence of record.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

II.  Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Tinnitus is also an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

III.  Bilateral Hearing Loss 

The Veteran contends that he has bilateral hearing loss disability due to exposure to loud noise during service.  For the reasons that follow service connection for bilateral hearing loss is denied. 

An essential element of a claim for service connection is competent credible evidence of a current disability.  The Veteran's VA Treatment records indicate the Veteran received an audiological evaluation in July 2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
35
50
45
LEFT
NR
NR
NR
NR
NR

NR indicating no response.  At that time, the Veteran reported decreased hearing in the right ear for a "long time," worse in the post two months following a motor vehicle accident.  The examiner noted that the Veteran had no residual hearing in the left ear following a brain tumor resection.  This examination reveals that the Veteran has a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

However, in order to be entitled to service connection the Veteran's current disability must have been incurred coincident with service.  The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence supportive of a finding that the Veteran's currently diagnosed bilateral hearing loss became manifest or otherwise originated during his period of service, within one year of discharge from service, or is otherwise related to his military service.  

At his August 2010 Board hearing the Veteran testified that he worked in the water pump room without ear protection.  The Veteran testified that he had traumatic noise exposure in the form of standing near water pumps and gages.  The Veteran is competent to describe the nature and extent of his in-service noise exposure.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was listed as water and waste process specialist.  The Veteran's STRs contain no evidence indicating that the Veteran manifested a bilateral hearing loss disability during service.  

As a preliminary matter, the Board notes that the audiology testing was generally conducted under the American Standards Association (ASA) standards until November 1, 1967.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO (International Standards Organization) measurements.  The Veteran's in-service audiology test results have not been labeled as performed under the ASA or ISO standards.  As such, the Board has assumed that the tests performed prior to November 1, 1967, were performed pursuant to the ASA standards. 

The Veteran's February 1965 enlistment examination revealed audiometric results as follows (the ASA results are adjusted to the modern ISO standard, the results of which are listed in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)

5 (10)
LEFT
5 (20)
5 (15) 
5 (15) 

5 (10)

Testing at the 3000 Hertz frequency was not conducted. 

On the Report of Medical History prepared as part of the Veteran's September 1968 separation examination, the Veteran answered "no" to having any ear trouble or hearing loss.  

Audiometric testing conducted at that time showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 
0 
0 
5 
5 
LEFT
0 
0 
0
0 
0 

On the contemporaneous Report of Medical History, the Veteran answered "no" to having any ear trouble or hearing loss.  

Neither examination shows that the Veteran meets the regulatory requirement for a hearing loss disability for VA purposes, or any degree of hearing loss under Hensley.  38 C.F.R. § 3.385; Hensley, supra.  In fact, the Veteran's separation examination revealed improved hearing bilaterally in the 500, 1000, and 2000, frequencies. 

The Veteran had a glomus jugulare tumor resected in 1990.  A July 1990 letter from the University of Texas Southwestern Medical Center detailed the surgery and indicated that it was probable that the Veteran would lose all hearing in his left ear as a result of the tumor resection.  

The Veteran's VA treatment records repeatedly note the Veteran's left ear hearing loss is a result of his tumor resection.  See December 1992, March 1993, April 2006, and May 2010 VA treatment records.  As to his right ear, the Veteran reported having difficulty hearing in his right ear as noted by a July 1992 VA treatment record.  An April 2004 VA treatment record noted that the Veteran came in with complaints of decreased hearing in his right ear that had recently worsened following a motor vehicle accident two months prior.  
  
As noted above, the Veteran was scheduled for a VA audiological nexus examination, but failed to report as scheduled, thus, the claim will be decided on the evidence of record.  

The only evidence supporting the Veteran's contention that his bilateral hearing loss was the result of in-service noise exposure comes from his own lay statements.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing difficulty hearing).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To this extent, the Board finds that the Veteran is competent to report that he has current hearing loss; however, the Board finds that the objective audiometric testing is more probative than the Veteran's lay statements as to the extent of when, and whether, he manifested a hearing loss disability for VA purposes.  The clinical evidence reflects that, while the Veteran may currently experience hearing loss symptoms, he did not have a hearing loss disability for VA purposes during active service.  There is no clinical evidence from the one-year presumptive period following separation from service.  See 38 C.F.R. §§ 3.307, 3.309.

Additionally, the Board finds that the lay evidence of record is not competent and credible with respect to in-service chronicity and post service continuity of symptomatology of hearing loss.  38 C.F.R. § 3.303.  While the Veteran is competent to describe symptoms capable of lay observation, the Board finds that his lay testimony pertaining to a continuity of hearing loss symptoms since service is less than credible because it is contradicted by the contemporaneous evidence of record.  In addition to the absence of reported hearing loss symptoms in the Veteran's STRs, in his September 1968 separation examination and report of medical history, the Veteran explicitly denied having ear trouble.  The earliest recorded complaint of hearing loss in the record is in July 1990, over twenty years after separation.  Because memory hinges on recencey earlier statements are generally more trustworthy than later ones.  Curry v. Brown, 7 Vet. App. 59 (1994).  The more contemporaneous the evidence the greater credibility, and therefore the greater probative value that can be attached to the evidence, especially when weighed against later dated statements generated for pecuniary purposes.  Id.  Thus, as the Veteran's statements are inconsistent and come over 20 years after the alleged in service event they are not credible and therefore have little probative value.  

The Board notes that the Veteran has provided several statements which indicate he attributes his left ear hearing loss to his tumor resection.  The Veteran has applied for service connection for his tumor resection, which was denied by a final Board decision in July 2001.  As such, the Veteran cannot succeed on a claim for service connection for hearing loss, secondary to his tumor resection, as his tumor resection has not been service connected. 

Based on a review of the evidence of record, the Board finds that the Veteran's hearing loss is not related to his service.  As discussed above, the Board finds that the Veteran has a current bilateral hearing loss disability.  However, the Board finds that the lay statements asserting a nexus to service are not credible or competent.  Thus, they are not probative evidence in support of the Veteran's claim.  The competent and credible evidence of record (private treatment records and VA treatment records) are probative evidence against the claim, connecting the Veteran's left ear hearing loss to his post-service tumor resection.  The Board notes as to the Veteran's right ear, as the Veteran failed to report for his scheduled VA examination, there is no probative evidence of a nexus between the Veteran's right ear hearing loss and his active service for the Board to consider.  

Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim seeking service connection for bilateral hearing loss.  As the preponderance of the evidence is against this issue, the benefit of the doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.  


REMAND

The October 2014 Board decision found that the Veteran had submitted new and material evidence to reopen his claim for service connection for hiatal hernia with reflux esophagitis and gastritis.  The claim was then remanded for initial RO consideration of the claim on the merits.  In a February 2015 SSOC the RO denied the Veteran's claim for service connection for hiatal hernia on the basis of his failure to report to a scheduled VA examination.  However, it is unclear if the Veteran was scheduled for an examination in connection with his claim for service connection for hiatal hernia with reflux esophagitis and gastritis.  

An examination notification letter has not been associated with the claims file and thus it is unclear if this notification included an examination in connection with the Veteran's claim for service connection for hiatal hernia.  A November 2014 VA request for physical examination indicated a request for an audiological examination, but does not include a request for a hiatal hernia examination.  A November 2014 report from the Shreveport VA medical center, indicated that the Veteran was sent an examination notification letter, which was not returned, but did not specify for what the examination was scheduled.  A report of general information form indicated that the RO attempted to contact the Veteran by telephone to determine why he did not show for his audiological examination, but does not make mention of a hiatal hernia examination.  

If the Veteran was scheduled for a hiatal hernia examination for which he failed to report, documentation of such must be associated with the claims file.  If the Veteran was not scheduled for a hiatal hernia examination, and the RO concludes that one is not needed, the claim must be considered on the merits.  

Additionally, the Board notes that mail sent to the Veteran is being returned undeliverable on an inconsistent basis and as such the Veteran's address needs to be clarified.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action, to include contacting the Veteran or his representative, to determine his current address.  

2.  If the Veteran was scheduled for a VA examination in connection with his claim for service connection for hiatal hernia with reflux esophagitis and gastritis, obtain and associate with the claims file any outstanding records regarding this examination, to include, the request for physical examination.    

3.  Thereafter, readjudicate the issue of service connection for hiatal hernia with reflux esophagitis and gastritis.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


